Citation Nr: 1536198	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Service connection for lung cancer, to include as due to herbicide exposure, for accrued benefits purposes under 38 U.S.C.A. § 5121A.

2.  Service connection for metastatic adenocarcinoma with metastases to the bone, liver, adrenal glands, and lymph nodes, to include as due to herbicide exposure, for accrued benefits purposes under 38 U.S.C.A. § 5121A.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969.  He died in December 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this appellant's case should take into consideration the existence of this electronic record.

After reviewing the contentions and evidence of record, as well as the applicable case law and regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In October 2008, the Veteran submitted a claim for service connection for lung and bone cancer, to include as due to herbicide exposure.  In this regard, the service connection issues on appeal encompass all diagnosed cancers (in addition to the claimed lung and bone cancer), to include metastatic adenocarcinoma with metastases to the bone, liver, adrenal glands, and lymph nodes.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Prior to any development or adjudication of the claim, the Veteran died in December 2008.  

Under the provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution on February 15, 2011.  See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).  Generally, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA RO from which the claim originated.  See 38 C.F.R. § 3.1010(e) (2015) (the agency of original jurisdiction (AOJ) will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board).  The purpose of this administrative procedure is to insure that an appellant is a qualified "accrued benefits claimant" so as to be eligible for substitution.  However, under the proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  Id.  (proposed to be codified at 38 C.F.R. § 3.1010(c)(2)).  

The appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), was received by the RO in January 2009.  Thus, under 38 U.S.C.A. § 5121A and the proposed rule, the Board will construe the appellant's VA Form 21-534 as an inferred request to substitute.  

The record in this case contains credible evidence that the appellant was married to the Veteran at the time of his death.  See August 1973 Marriage License.  While the AOJ has yet to make a determination as to the appellant's actual eligibility to substitute in the appeal, the evidence of record shows that the appellant is the Veteran's surviving spouse (and thus an eligible "accrued benefits" claimant, according to 38 U.S.C.A. § 5121, so is eligible to substitute as the claimant for the purposes of completing the appeal).  In this case, the record already establishes that the appellant is an accrued benefits claimant who is eligible for substitution under 38 U.S.C.A. § 5121A; therefore, the requirement of sending the claim to the AOJ to verify that the appellant is an eligible accrued benefits claimant (under 38 U.S.C.A. § 5121) has been rendered moot, such that sending the case to the RO for such verification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issues on appeal.  In this regard, the appellant's appeal in her own claim for accrued benefits (under 38 U.S.C.A. § 5121) is rendered moot by the appellant's substitution (under 38 U.S.C.A. § 5121A) as the claimant for the issues of service connection for lung cancer and metastatic adenocarcinoma with metastases to the bone, liver, adrenal glands, and lymph nodes.  While substitution under 38 U.S.C.A. § 5121A is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.

The issues of service connection for metastatic adenocarcinoma, service connection for the cause of the Veteran's death, and DIC benefits under 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in December 2008; the appellant is the Veteran's surviving spouse, who is substituted as the claimant to continue the Veteran's pending claim and appeal to completion.

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.

3.  The Veteran did not have, nor has he had at any time proximate to, or during the course of this appeal, a current diagnosis of lung cancer.


CONCLUSION OF LAW

The criteria for service connection for lung cancer for accrued benefits purposes under 38 U.S.C.A. § 5121A are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a March 2004 letter, while not specifically identifying a claim of service connection for lung cancer, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A February 2009 letter to the appellant from the RO also provided notice regarding what information and evidence is needed to substantiate a DIC claim based on a disability that was not service connected.  Neither the March 2004 nor February 2009 notice provided any information concerning the ratings or the effective dates that could be assigned should service connection be granted.  See Dingess, supra.  However, because this decision denies service connection for lung cancer, the appellant is not prejudiced by not providing that further information regarding ratings or effective dates.  That is, as the Board finds that service connection is not warranted for the appeal of service connection for lung cancer adjudicated herein, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.

VA satisfied its duty to assist the Veteran in the development of the appeal of service connection for lung cancer.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the electronic file include the service treatment records, VA and private treatment records, and lay statements.  In this regard, while the appellant previously identified VA treatment records from 1998 that were not associated with the record, which purportedly pertained to the Veteran's psychiatric treatment, in a September 2012 submission, the appellant indicated that she had no additional information or evidence to submit and requested to submit the case to the Board without further delay.

The Board acknowledges that the Veteran was not afforded a VA opinion specifically addressing the claimed lung cancer; however, the Board finds that a VA opinion is not necessary in order to decide the matter because there is otherwise sufficient competent medical evidence of record to decide the appeal.  Two pivotal United States Court of Appeals for Veterans Claims (Court) cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicates that those symptoms may be associated with his active military service.

In this case, because the weight of the evidence demonstrates that the Veteran did not have a current diagnosis of lung cancer, there is no duty to provide a VA medical examination or obtain a VA medical opinion.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for lung cancer for accrued benefits purposes.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination (which, in this case, is impossible given that the Veteran is deceased) or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As such, VA has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist in the development of the issue on appeal adjudicated in this decision.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, lung cancer (as a malignant tumor) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as lung cancer (a malignant tumor), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including lung cancer.  38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Lung Cancer

Continuing the Veteran's assertions, the substituted appellant contends that the Veteran had lung cancer that is related to in-service exposure to herbicides, specifically, Agent Orange.  See July 2015 Appellant's Brief.

The Board first finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Personnel records reflect that the Veteran was in the Republic of Vietnam with the United States Army Pacific (USARPAC) from December 1967 to January 1969.

The Board next finds that the weight of the evidence, lay and medical, is against a finding that the Veteran had a current disability of lung cancer.  The competent evidence of record does not demonstrate a current diagnosis of lung cancer during the Veteran's life.  

A VA treatment record detailed the history of the Veteran's treatment for, and diagnosis of, metastatic adenocarcinoma.  In October 2008, the Veteran presented to the hospital with right upper quadrant pain for the previous week.  He was initially taken to Corpus Memorial Hospital and a liver/gallbladder mass was found on computerized axial tomography (CT) dated October 11, 2008.  Also, at that time, the CT revealed visualized portions of the lung bases that were significant for atelectasis in the dependent portions of the lungs, which were otherwise clear with no pleural fluid collection or pneumothorax present.  Atelectasis is defined as "incomplete expansion of a lung or a portion of the lung; airlessness or collapse of a lung that had once been expanded."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 173 (31st Ed. 2007); see also 38 C.F.R. § 20.903(b)(2) (2015) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal).  

The Veteran was subsequently transferred to VA for medical treatment.  Where, on October 12, 2008, a CT showed a suspicious lesion in the liver, adjacent to the gallbladder with sclerotic bony metastasis.  On October 15, 2008, a liver mass biopsy showed poorly differentiated adenocarcinoma.  A CT of the head showed enhancing lesion in the sphenoid bone, which extended into the left retrobulbar fat planes, displaced the left lateral rectus muscle medially, and caused mild proptosis of the globe.  In a CT of the chest, the impression was multiple sclerotic bone lesions consistent with extensive skeletal metastases with several small pulmonary nodules lying within the areas of fibrosis.  Given this association, the VA radiologist suspected that these were probably post-inflammatory or post-infectious; however, the VA radiologist indicated that there was absolutely no way to exclude developing pulmonary metastases.

Significantly, in subsequent VA treatment records, the Veteran was diagnosed with metastatic adenocarcinoma with unknown primary and metastatic cholangiocarcinoma.  Cholangiocarcinoma is defined as "an adenocarcinoma arising from the epithelium of the intrahepatic bile ducts, composed of eosinophilic cuboidal or columnar epithelial cells arranged in tubules or acini with abundant fibrous stroma.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 173 (31st Ed. 2007).  In a VA discharge note from December 20, 2008 (just nine days prior to the Veteran's death on December 29, 2008), the discharge diagnosis was metastatic carcinoma, presumed biliary primary, and metastatic lesions with compression of spinal nerves.  In a May 2009 letter, the Veteran's treating VA oncologist indicated that the Veteran was treated for poorly differentiated adenocarcinoma with unknown primary that was metastatic to the bone, liver, adrenal glands, and lymph nodes.

Here, even assuming, arguendo, that the metastatic adenocarcinoma eventually developed metastases to the lungs, as suggested by the October 15, 2008 VA radiologist, the Court has held that a presumptive cancer (such as lung cancer) that develops as a result of a metastasizing non-presumptive cancer (such as metastatic adenocarcinoma) may not be service connected under 38 U.S.C.A. § 1116(a).  See Darby v. Brown, 10 Vet. App. 243 (1997); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).  In this case, no medical professional has concluded that the Veteran had primary lung cancer and the weight of the competent evidence demonstrates that the lung cancer was a metastasis of presumed primary biliary cancer.  Indeed, while the Veteran was diagnosed with metastatic adenocarcinoma with unknown primary, the primary origin was presumed to be biliary.  See December 2008 VA Discharge Note.  And, in the October 2008 CT, visualized portions of the lung bases did not reveal lung cancer or that the metastatic adenocarcinoma had yet metastasized to the lungs.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate lung cancer at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.

Regarding the Veteran and appellant's at least implicit contentions as to a diagnosis of lung cancer, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  While, as a lay person, the Veteran and appellant may be competent to relate some symptoms that may be associated with lung cancer, they do not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex cancers.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

In this case, the weight of the evidence is against lung cancer at any point during the claim period, including prior to the filing of the claim for service connection.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran did not have currently diagnosed lung 

cancer.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for lung cancer, to include as due to herbicide exposure, is denied.


REMAND

Service Connection for Metastatic Adenocarcinoma

Generally, metastatic adenocarcinoma is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  In December 2013, the National Academy of Sciences (NAS) issued Veterans and Agent Orange: Update 2012 (Update 2012).  A determination was made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for certain conditions, including: cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; and cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer).  79 Fed. Reg. 20,312 (Apr. 11, 2014).  

Based on the law, a veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in-service.  Id.  When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether the current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

As discussed above, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id; McLendon, 20 Vet App. at 83.  Here, the Veteran was diagnosed with metastatic adenocarcinoma.  He also served in the Republic of Vietnam during the Vietnam Era and was exposed during such service to herbicide agents, to include Agent Orange.  A VA examination was not conducted and there is no other medical opinion of record regarding the etiology of the metastatic adenocarcinoma with presumed biliary origin.  As such, because a VA examination of the Veteran is not feasible in this case because the Veteran died in December 2008, a VA medical opinion based on records review is necessary to assist in determining whether the metastatic adenocarcinoma is related to the Veteran's active service, to include exposure to herbicides.

Service Connection for the Cause of the Veteran's Death

The claim of service connection for the cause of the Veteran's death is inextricably intertwined with the issue of service connection for metastatic adenocarcinoma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, the claim of service connection for the cause of the Veteran's death should be remanded on this basis alone.

DIC Benefits Under 38 U.S.C.A. § 1318

In the June 2009 rating decision, in pertinent part, the RO denied the claims for DIC benefits under 38 U.S.C.A. § 1318 and for service connection for the cause the Veteran's death.  Subsequently, in August 2009, the appellant submitted a Notice of Disagreement regarding the claims.  The appellant, through the representative, stated that "the issue(s) in disagreement is/are as follows: Entitlement to Dependency and Indemnity Compensation (DIC) and service connection for cause of death."  The appeal for entitlement to DIC benefits under 38 U.S.C.A. § 1318 should be remanded to allow the RO to provide a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the issues of service connection for metastatic adenocarcinoma, service connection for the cause of the Veteran's death, and DIC benefits under 38 U.S.C.A. § 1318 are REMANDED for the following actions:

1. Provide a Statement of the Case as to the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The appellant must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

2. Request a VA medical opinion from an appropriate health professional to assist in determining the nature and etiology of the metastatic adenocarcinoma.  A physician with expertise in oncology is preferred but not required.  The entire electronic file should be made available to, and be reviewed by, the VA examiner.  

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not (50 percent or greater probability) that metastatic adenocarcinoma is related to service, to include as due to exposure to herbicides? 

In rendering this opinion, the VA examiner should assume, as fact, that the Veteran was exposed to herbicides during active service.  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  Specifically, the VA examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent metastatic adenocarcinoma.  The VA examiner should not use as a reason for the opinion that metastatic adenocarcinoma is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for metastatic adenocarcinoma and service connection for the cause of the Veteran's death in light of all the evidence of record.  If the determinations remain adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


